UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-165685 Aspen Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1933597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 720 South Colorado Boulevard, Suite 1150N Denver, CO (Address of principal executive offices) (Zip Code) Registrants telephone number: (646) 450-1843 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ Class Outstanding as of May 10, 2012 Common Stock, $0.001 par value per share 35,295,204 shares Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 F-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (Unaudited) F-3 Condensed Consolidated Statements of Changes in Stockholders Equity for the three months ended March 31, 2012 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 4. Controls and Procedures. 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 8 Item 1A. Risk Factors. 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 8 Item 3. Defaults Upon Senior Securities. 8 Item 4. Mine Safety Disclosures. 8 Item 5. Other Information. 8 Item 6. Exhibits. 8 SIGNATURES 9 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASPEN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance of $61,500 and $47,595, respectively Accounts receivable, secured - related party Receivable from stockholder, secured - related party Note receivable from officer, secured - related party - Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Convertible notes payable, current portion (includes $300,000 to related parties) - Notes payable, current portion - Loan payable to stockholder - Deferred rent, current portion Total current liabilities Line of credit Loans payable (includes $50,000 to related parties) - Convertible notes payable (includes $50,000 to related parties) - Notes payable - Deferred rent Total liabilities Commitments and contingencies - See Note 7 Temporary equity: Series A preferred stock, $0.001 par value; 850,500 shares designated, none and 850,395 shares issued and outstanding, respectively - Series D preferred stock, $0.001 par value; 3,700,000 shares designated, none and 1,176,750 shares issued and outstanding, respectively (liquidation value of $1,176,750) - Series E preferred stock, $0.001 par value; 2,000,000 shares designated, none and 1,700,000 shares issued and outstanding, respectively (liquidation value of $1,700,000) - Total temporary equity - Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized Series C preferred stock, $0.001 par value; 11,411,400 shares designated, none and 11,307,450 shares issued and outstanding, respectively (liquidation value of $11,307) - Series B preferred stock, $0.001 par value; 368,421 shares designated, none and 368,411 shares issued and outstanding, respectively - Common stock, $0.001 par value; 120,000,000 shares authorized, 35,275,204 and 11,837,930 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. F-2 ASPEN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three Months Ended Months Ended March 31, 2012 March 31, 2011 Revenues $ $ Costs and expenses: Instructional costs and services Marketing and promotional General and adminstrative Depreciation and amortization Total costs and expenses Operating loss ) ) Other income (expense): Interest income 4 Interest expense ) ) Gain on disposal of property and equipment - Total other income (expense) ) Loss before income taxes ) ) Income tax expense (benefit) - - Net loss ) ) Cumulative preferred stock dividends ) - Net loss allocable to common stockholders $ ) $ ) Loss per share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. F-3 ASPEN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Unaudited) Preferred Stock Additional Total Series B Series C Common Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance at December 31, 2011 $ ) $ Conversion of all preferred shares into common shares ) - Recapitalization - ) - ) Stock-based compensation - Net loss - ) ) Balance at March 31, 2012 - $
